Citation Nr: 1331956	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder, to include degenerative disc disease DDD and arthritis (lumbar spine disorder).

2.  Entitlement to service connection for cervical spine disorder, to include spondylosis and osteoarthritis (cervical spine disorder).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1983 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening of service connection for lumbar spine disorder and cervical spine disorder.  

The Veteran presented testimony before a Decision Review Officer (DRO) at the St. Louis RO in October 2008 and October 2010.  Transcripts of those hearings are associated with the claims file.

In a May 2011 decision on appeal, the Board found that new and material evidence had been received, reopened the claims for service connection for lumbar spine disorder and cervical spine disorder, and remanded the claims for further evidentiary development of requesting a VA compensation examination for lumbar and cervical spine disorders.  

In an April 2012 decision, the Board denied the claims currently on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2012 Joint Motion, the parties to this matter requested a remand of the Board's April 2012 decision to the extent it failed to account for favorable evidence of record and equated the absence of evidence with substantive negative evidence.  In a November 2012 Order, the Court vacated the April 2012 Board decision and remanded the issues to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine.

2.  The Veteran sustained back and neck injuries in service.

3.  Symptoms of lumbar and cervical spine disorders were not chronic in service.

4.  Arthritis of the lumbar and cervical spine did not manifest in service or within one year of service separation.

5.  Symptoms of lumbar and cervical spine disorders have not been continuous since service separation.

6.  The currently diagnosed DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disorder, to include degenerative disc disease DDD and arthritis, have not been met.  38 U.S.C.A. 
§§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for cervical spine disorder, to include spondylosis and osteoarthritis, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In this case, the RO informed the Veteran in the August 2002 duty-to-assist letter about the information and evidence that is necessary to substantiate the claims for service connection.  In addition, the RO informed the Veteran about the information and evidence that VA will seek to provide including service treatment records and other relevant medical records about which the Veteran informed VA.  In the August 2002 VCAA letter, the RO also informed the Veteran about the information and evidence he was expected to provide.  Further, the November 2002 and January 2003 rating decisions, and the April 2004 Statement of the Case (SOC) informed the Veteran of the reasons for the denial of his claim and, in so doing, informed him of the evidence that was needed to substantiate that claim.  Furthermore, the August 2002 letter requested that the Veteran tell the RO of any additional evidence that he would like considered.  In summary, the Board finds that these documents properly notified the Veteran and his representative of the information, and medical or lay evidence, not previously provided to VA that was necessary to substantiate the claim, and they properly indicated which portion of that information and evidence was to be provided by the Veteran and which portion VA would attempt to obtain on behalf of the Veteran.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA spine examinations in 
November 2004 and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As explained in further detail below, the Board finds that the December 2011 VA medical opinion and findings obtained therein are adequate.  The December 2011 VA nexus opinion considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for lumbar and cervical spine disorders has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The Board finds that a component of the Veteran's lumbar and cervical spine disabilities involves arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the Board will apply 38 C.F.R. § 3.303(b) to the lumbar and cervical spine disability issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.

Service Connection for Lumbar and Cervical Spine Disabilities

The Veteran contends that he has lumbar and cervical spine disorders that began during active service.  During the current claim, the Veteran asserted that he injured his back during a parachute jump in service.  The Veteran also maintains that he had a neck injury in service during 21 parachute jumps for which he states he was placed on profile.  

Given that the Veteran's lumbar and cervical spine disorders are discussed together in numerous medical treatment notes and lay statements of record, the Board will address the evidence relating to the Veteran's service connection claims together in the following section.  At the outset, the Board finds that the Veteran has current disabilities of the lumbar and cervical spine.  Specifically, the Veteran has been diagnosed with DDD and arthritis of the lumbar spine.  See April 2008 VA treatment record, May 2008 VA MRI report, June 2008 VA treatment record, and December 2011 VA examination report.  He also has current diagnoses of cervical spine spondylosis and osteoarthritis.  See July 2010 CT imaging results from Dr. W.B. and December 2011 VA examination report.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran sustained a back and neck injury in service, including during parachute landings.  The Veteran reported that he injured his back during a parachute jump in service.  See October 2010 DRO Hearing Testimony.  The Veteran is competent to report an injury and symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70.  Further, a May 1985 service treatment record shows that the Veteran reported neck pain for which he was prescribed medication and was placed on temporary restricted duty.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained a back and neck in injury in service.

The Board finds that, although the Veteran sustained a neck and back injury in service, symptoms relating to a lumbar and cervical spine disability were not chronic in service.  As noted above, a May 1985 service treatment record shows that the Veteran reported neck pain.  The service examiner reported that the Veteran believed the neck pain might be related to sleeping.  The Veteran was prescribed medication and was placed on temporary restricted duty.  The Veteran's service treatment records indicate that the Veteran's neck symptoms resolved with treatment.  As for the lumbar spine disorder, service treatment records are negative for any complaints, diagnosis, or treatment for a lumbar spine injury or disease in service.  

Further, the Veteran was not placed on permanent profile or permanent restriction in service because of a back or neck injury.  The evidence in this case includes the April 1987 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The April 1987 service separation examiner's review of the history is negative for any reports of back or neck injury or symptoms associated with a lumbar or cervical spine disorder.  The April 1987 service separation clinical findings by the examiner revealed no lumbar or cervical spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of back or neck injury in service, or complaints, diagnosis, or treatment of a lumbar or cervical spine disorder either during service or at service separation in June 1987.  For these reasons, the Board finds that symptoms of lumbar and cervical spine disabilities were not chronic in service; therefore, presumptive service connection under 38 C.F.R. § 3.303(b) for "chronic" symptoms in service is not warranted.  

The Board also finds that the weight of the probative evidence demonstrates that lumbar and cervical spine arthritis did not manifest to a compensable degree within one year of service separation.  In this regard, the Board has reviewed and considered the Veteran's assertions that he sought chiropractic treatment from 
Dr. W.W. for back and neck pain in March or April of 1988, within one year of service separation.  See October 2008 DRO hearing transcript and VA Form 
21-4142.  After review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements regarding treatment within one year of service separation are outweighed by other, more probative evidence of record.  The Board further finds that the Veteran's statements are inconsistent with, and outweighed by, other evidence of record and are, therefore, not credible. 

In this regard, the Board notes that the RO has attempted to obtain the purported treatment records from Dr. W.W., but the doctor is now deceased and the records are unavailable.  The Board recognizes that absence of evidence showing symptoms or treatment may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  That notwithstanding, the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although the Veteran reported seeking treatment for his back and neck in 1988, the lay and medical evidence of record outweighs and is inconsistent with this contention.  First, in his June 2001 claim for VA compensation, the Veteran reported receiving treatment for his back and neck condition between 1985 and 1987.  This reports is, in part, inconsistent with service treatment records as the Veteran only sought treatment once for neck pain during service in May 1985.  Further, in his June 2001 claim for VA compensation, the Veteran did not report any treatment in 1988, and did not list Dr. W.W. as a treating physician. 

Also weighing against the Veteran's credibility that he received treatment in 1988 are the Veteran's own inconsistent reported histories shown in the SSA disability records.  Specifically, when asked by SSA to provide a list of who may have medical records about his conditions, the Veteran reported numerous doctors associated with treatment of his back and neck disabilities; however, none were reported as Dr. W.W. in 1988.  In fact, the earliest date of treatment noted by the Veteran was by a Dr. D.P. in 2000.  Further, the Veteran's report of medical history and treatment during the October 2002, November 2004, and December 2011 VA medical examination reports make no mention of back or neck treatment by 
Dr. W.W. in 1988.  

For these reasons, the Board finds that the Veteran's statements regarding treatment in 1988 are not credible as they are inconsistent with, outweighed by, other lay and medical evidence of record, including the Veteran's own more contemporaneous histories, including for treatment purposes.  As such, the weight of the probative evidence demonstrates that symptoms associated with lumbar and cervical spine arthritis did not manifest to a compensable degree within one year of service separation.  Accordingly, the presumptive provisions for lumbar and cervical spine disabilities are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that lumbar and cervical spine disorder symptoms were not continuous since service separation.  In this regard, the Board notes the negative April 1987 service separation examination and no documentation of a diagnosis or findings of a back or neck disability of any severity during the one year post-service presumptive period.  Further, the first factual evidence of treatment for the Veteran's back and neck disabilities is a January 2004 letter from Dr. A.C., where it was noted that the Veteran was first treated in February 1998, approximately 11 years after service separation.  See Maxson, 230 F.3d at 1333; see also Buchanan, 451 F.3d at 1337.

While the Veteran is competent to state that he had lumbar and cervical spine symptoms at any time, the Board finds that the Veteran's more recent assertions of continuous symptoms since service, made in the context of the June 2001 claim for service connection (VA disability compensation) for a lumbar and cervical spine disabilities, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's recent statements of continuous post-service lumbar spine disorder symptoms are inconsistent with the Veteran's own histories during VA examinations and in VA and private treatment records.  Private treatment records dated from July 2000 to September 2002 do not reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation.  Private treatment records dated from July 2000 to September 2002 also do not reflect that the Veteran was diagnosed with a cervical spine disability or reflect any reports of an in-service cervical spine injury, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In none of these examinations for treatment does the Veteran mention a back or neck injury in service, chronic lumbar or cervical spine disorder symptoms in service, or continuous lumbar and cervical spine disorder symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar and cervical spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements, which the Board has found not credible, regarding a lumbar and cervical spine disorder made pursuant to the recent claim for VA compensation benefits.  For these reasons, the Board finds that presumptive service connection for lumbar and cervical spine disabilities under 38 C.F.R. § 3.303(b) for continuous post-service symptoms is not warranted.

Next, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar and cervical spine disabilities are not etiologically related to active service.  In the November 2004 VA medical examination, the VA examiner diagnosed degenerative changes of the lumbar spine and cervical spondylosis.  The VA examiner opined that there was no nexus in the Veteran's service treatment (medical) records for the lumbar and cervical spine condition, opining that it was less likely than not that the Veteran was service connected for a lumbar and cervical spine disabilities.  The December 2004 VA examiner's opinion was based on the legally erroneous assumption that, because there was no documentation of treatment for a lumbar or cervical spine disability in the service treatment records, such injury or symptoms did not occur during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal, 5 Vet. App. at 461.  Therefore, the Board finds the December 2004 VA medical examiner's opinion to lack probative value. 

In the December 2011 VA spine examination, the VA examiner diagnosed lumbar spine DDD and cervical spondylosis.  The VA examiner opined that, based on the evidence of record, the Veteran's lumbar and cervical spine disabilities were less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that service treatment records did not reflect any treatment for a back injury and that, even if the Veteran experienced pain during parachute landings, it did not require medical attention.  As for the cervical spine disability, the VA examiner reasoned that service treatment records only reflected treatment for an acute neck spasm, which was associated with his sleeping.  The VA examiner also reasoned that the Veteran had done heavy labor since service separation, including concrete work and construction, for the past 
18 years and that he would be at a greater risk for developing arthritic changes in his back and neck.

The Board finds that the weight of the evidence demonstrates no relationship between the Veteran's current lumbar and cervical spine disorders and his military service, including no credible evidence of continuity of symptomatology which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current lumbar or cervical spine disabilities to service, the only probative nexus opinion on file is the December 2011 VA medical opinion, which weighs against the claim.  The December 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a lumbar and cervical spine disorder to service.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed lumbar and cervical spine disabilities and service.  While the Veteran is competent to report symptoms as they come to him through his senses, DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine, which require x-ray or MRI findings to even diagnose, are not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Veteran's DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine are disorders diagnosed primarily on clinical findings such as x-rays or MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes). 

Additionally, an opinion as to etiology of arthritis would require knowledge, training, or experience to differentiate symptoms of pain and stiffness attributable to arthritis from symptoms of pain and stiffness that may be due to other disorders.  For example, the etiology of the Veteran's DDD and arthritis of the lumbar spine and spondylosis and osteoarthritis of the cervical spine would need to be differentiated between the in-service injuries related to parachuting and the Veteran's post-service employment doing concrete work and construction for the last 18 years.  See Kahana, 24 Vet. App. at 437 (indicating a medical opinion as to etiology of ACL tear could include opinions as to whether the currently diagnosed disorder is consistent with an in-service injury, what type of symptoms would have been caused during service had an ACL tear occurred, and to differentiate currently diagnosed ACL tear from in-service symptoms and other diagnosis).

Arthritis is an "[a]cute or chronic inflammation of one or more joints, usually accompanied by pain and stiffness, resulting from infection, trauma, degenerative changes, autoimmune disease, or other causes."  The American Heritage(r) Science Dictionary (2002).  Additionally, the symptoms of pain and joint stiffness overlap with other disorders.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  The Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  See also 
38 C.F.R. § 4.58 (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined).   

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for lumbar and cervical spine disorders, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spine disorder, to include degenerative disc disease DDD and arthritis, is denied.

Service connection for cervical spine disorder, to include spondylosis and arthritis, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


